UACOMBE, Circuit Judge
(dissenting). In the first two causes I concur in the result, but dissent from the methods by which conclusion is reached, and in the third cause dissent in toto. In each of these causes the majority of this court has examined, discussed, and analyzed the testimony given before the commissioner, and has reached a conclusion in accordance with its own impressions as to the credibility of the witnesses. I do not understand that this court has any such function to discharge. Certainly, without any opportunity to see the witness and the defendant, or to observe in what way the testimony is given, it would be very ill equipped to discharge such function. In Chin Bak Kan v. U. S., 186 U. S. 193, 22 Sup. Ct. 891, 46 L. Ed. 1121, the Chinese person had set úp a claim of citizenship, and a hearing at which witnesses were examined was had before a United States commissioner. That officer held that the Chinese person had “not made it appear to me [the commissioner] that he was a subject or citizen of any other country than China,” and adjudged that he be removed from'the United States. Appeal was taken to the judge of the District Court, who affirmed the judgment, and, the construction of a treaty being involved, appeal was taken direct to the Supreme Court. After indicating that it had power to dispose of the entire case, that court says:
“But as the jurisdiction of the commissioner is sustained, we are of opinion that we cannot properly re-examine the facts already determined by two judgments below. That is the general rule, and there is nothing to take this case out of its operation, and, on the contrary, the conclusion is a fortiori justified. The same reasoning in respect to the authority to exclude applies to the authority to expel, and the policy of the legislation in respects to exclusion and expulsion is opposed to numerous appeals. And we are not disposed to hold that, where a Chinese laborer has evaded the executive jurisdiction at the frontier and got into the country, he is therefore entitled to demand repeated hearings on the facts.”
The three causes were heard, each before a different commissioner. In each, one witness only was called — a Chinese person, who in each case testified that he was the uncle of the defendant. In each case the defendant, who was charged with being unlawfully within the United States, was informed of the charge against him, and,was advised that he would be permitted to make a statement with or without oath, or to refuse to make any statement or to answer any question *701put to him, and was entitled to a reasonable time to send for and advise with counsel, and to procure the attendance of witnesses. The result in each case was a failure to satisfy the commissioner by satis- ■ factory proof that he was entitled to remain in the country, and the District Court affirmed the commissioner’s decision. In the case of Jung Man the majority of the court seems to have reached the conclusion that the citizenship of the defendant was established by the witness he called, and that the commissioner arbitrarily decided against him, and rejected the “clear, straightforward statement” of his witness, not because he disbelieved it, but because defendant did not himself testify. I do not so read the record. The commissioner expressly finds that defendant “has not made it appear to me that he was a subject or a citizen of some other country than China,” and the district judge says, “This court is not satisfied that the statement of the defendant’s witness is true, and hence the defendant failed to sustain his contention.” The “clear, straightforward statement” of the alleged uncle is extremely meager. He had not seen the defendant for 10 years. When he last saw him (in Chifia), defendant was only 16 years old. How the witness was able to identify the boy of 16 in the man of 26 — whether by his general appearance, by any distinguishing marks, by any conversations about past events, or in any other way — he wholly failed to indicate. If the decisions of the commissioners who see and hear the witnesses are to be reversed by this court on the theory that such attenuated evidence, when uncontradicted, is convincing, the attempted enforcement of the Chinese exclusion laws seems likely to become a farce.